ICJ_104_LaGrand_DEU_USA_2001-06-27_JUD_01_ME_01_EN.txt. 517 LAGRAND (JUDGMENT)

of the Court and the others transmitted to the Government of the Fed-
eral Republic of Germany and the Government of the United States of
America, respectively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.

President GUILLAUME makes the following declaration:

Subparagraph (7) of the operative part of the Court’s Judgment envis-
ages a situation where, despite the commitment by the United States
noted by the Court in subparagraph (6), a severe penalty is imposed upon
a German national without his or her rights under Article 36, para-
graph | (5), of the Vienna Convention on Consular Relations having
been respected. The Court states that, in such a case, “the United States,
by means of its own choosing, shall allow the review and reconsideration
of the conviction and sentence by taking account of the violation of the
rights set forth in that Convention”.

This subparagraph represents a response to certain submissions by
Germany and hence rules only on the obligations of the United States in
cases of severe penalties imposed upon German nationals.

Thus, subparagraph (7) does not address the position of nationals of
other countries or that of individuals sentenced to penalties that are not
of a severe nature. However, in order to avoid any ambiguity, it should
be made clear that there can be no question of applying an a contrario
interpretation to this paragraph.

(Signed) Gilbert GUILLAUME.

Vice-President SHI appends a separate opinion to the Judgment of the
Court; Judge ODA appends a dissenting opinion to the Judgment of the
Court; Judges KOROMA and PARRA-ARANGUREN append separate
opinions to the Judgment of the Court; Judge BUERGENTHAL appends a
dissenting opinion to the Judgment of the Court.

(Initialled) G.G.
(Initialled) Ph.C.

55
